Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeff Williams on 07 December 2021.

The application has been amended as follows: 

Replace the previous claims with the claim set below.

1. 	(Currently Amended) A stair nosing comprising an elongate profile member having: 
	a back facing configured to abut a bull-nose of a stair tread;
	a front facing generally opposed to the back facing; and
	a fixing arrangement for facilitating fixing to the bull-nose, wherein, the front facing comprises:
	a longitudinal contact surface configured so as to extend over a cusp of the tread as it becomes a bull nose for contacting a stair tread user’s foot; and
convex curved surface of the front facing having a constant radius of curvature in the range from 10 to 50 mm; 
wherein the elongate profile member further comprises:
an elongate retaining lip extending over a portion of the recess to define an upper recess slot in the longitudinal recess in the front facing and configured to retain or engage a flexible insert disposed in the recess, the elongate retaining lip defining at least a portion of the longitudinal contact surface, and
a first side facing configured for abutting an edge of a multi-layered flooring element, which element is disposed on or for disposal on the stair tread, wherein the longitudinal contact surface is disposed adjacent to or configured to extend beyond the first side facing, and wherein a bottom of the first side facing is configured to contact a tread surface of the stair tread.

2.	(Canceled).
3.	(Currently Amended) The stair nosing according to claim [[2]]1, wherein the longitudinal contact surface is disposed adjacent to the first side facing so that the longitudinal contact surface [[may]] sits flush with a top surface of the multi-layer flooring element disposed on the stair tread.
4.	(Original) The stair nosing according to claim 1, wherein at least a portion of the longitudinal contact surface is formed on a projecting member configured for extending beyond an edge of a multi-layer flooring element disposed on the stair tread and engaging with a top surface of the element.
5.	(Currently Amended) The stair nosing according to claim [[2]]1, wherein the longitudinal contact surface is configured to extend beyond the side facing so that it [[may]] extends over an edge of a multi-layer flooring element abutting the first side facing.
6.	(Canceled).
(Previously Amended) The stair nosing according to claim 1, wherein the recessed front surface defines a shoulder proximal to the upper recess slot defining a further recess on the front surface and thereby defining a recessed slot surface.
8.	(Original) The stair nosing according to claim 1, wherein the recess is defined by a recessed surface, a first or upper recess edge member proximal to the longitudinal contact surface and a second or lower recess edge member distal from the longitudinal contact surface, wherein a distal lip member extends from the second recess edge member over at least a portion of the recess defining a lower recess slot to retain a flexible insert.
9.	(Canceled).
10.	(Currently Amended) The stair nosing according to claim [[9]]1, wherein the recessed convex curved surface extends to a shoulder proximal to the upper recess slot, which shoulder defines a further recess of the front surface into the upper recess slot.
11.	(Currently Amended) The stair nosing according to claim [[9]]1, wherein the convex curved surface is curved about an axis coincident or parallel with a longitudinal axis of the elongate profile member.
12.	(Canceled).
13.	(Original) The stair nosing according to claim 1, having a generally curved configuration about an axis coincident or parallel with a longitudinal axis of the elongate profile whereby the front facing is generally convex and the back facing is generally concave.
14.	(Original) The stair nosing according to claim 1, wherein the elongate profile member further comprises a second side facing, distal from the longitudinal contact surface and proximal to a second or lower recess edge member.
15.	(Original) The stair nosing according to claim 14, wherein, when the stair nosing is fitted to a stair, the second side facing is configured to abut a riser or a multi-layer flooring element disposed on a riser.
(Currently Amended) The stair nosing according to claim 1, wherein the recess has a depth and/or the recess is configured to receive a flexible insert having a thickness of from 0.5 to 7.5 mm
17.	(Currently Amended) The stair nosing according to claim 1, which is configured to engage with a multi-layer flooring element disposed on a stair tread, which multi-layer flooring element has a thickness of from 1 mm to 20 mm
18.	(Original) The stair nosing according to claim 17, which further comprises a first side facing configured for abutting an edge of a multi-layer flooring element, which first side facing has a depth corresponding to the thickness of the multi-layer flooring.
19.	(Original) The stair nosing according to claim 1, wherein the fixing arrangement comprises a plurality of fixing apertures in the elongate profile member extending from the recessed surface through the back facing, the fixing apertures for receiving fixings, wherein the elongate profile member comprises a stiffening member disposed on the back facing about the fixing apertures.
20.	(Original) The stair nosing according to claim 1, which is formed of one or a combination of metal and wood, and wherein the recessed surface is configured for receiving a flexible layer of vinyl or wood panel composite flooring.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a combination of the elements of the stair nosing wherein the recess has a constant convex radius of curvature of between 10mm and 50mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635